                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GLORIA HILL,

                    Plaintiff,                              8:19CV568

       vs.
                                                MEMORANDUM AND ORDER
SOUTHLAW PC, and
EDWARD E. BRINK,

                    Defendants.


       Plaintiff, Gloria Hill, filed her pro se complaint (Filing 1) on December
30, 2019, and was granted leave to proceed in forma pauperis on January 2, 2020
(Filing 5). Defendants filed a motion to dismiss on January 24, 2020 (Filing 10),
prior to the court completing its initial review of the complaint to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

       Because the motion to dismiss only challenges whether the court has subject
matter jurisdiction and whether the complaint states a claim upon which relief can
be granted, Defendants effectively have waived service of process. See Fed.R.Civ.P.
12(h)(1)(A) (“A party waives any defense listed in Rule 12(b)(2)-(5) by … omitting
it from a motion in the circumstances described in Rule 12(g)(2) ….”).1 Consistent

      1
        Rule 12(g) states: “If a party makes a motion under this rule but omits
therefrom any defense or objection then available to the party which this rule permits
to be raised by motion, the party shall not thereafter make a motion based on the
defense or objection so omitted.” Defendants have only moved to dismiss Plaintiff’s
complaint under Rule 12(b)(1) and Rule12(b)(6). Consequently, Rule 12(b)(4) and
Rule 12(b)(5) defenses of insufficient process and insufficient service of process are
waived. See Wright & Miller, 5B Fed. Prac. & Proc. Civ. § 1353 (3d ed.) (“[I]f a
motion is made asserting any of the defenses listed in Rule 12(b), any objection to
process must be joined in that motion or it will be deemed waived. Thus, a
subsequent motion under Rule 12(b)(4) or Rule 12(b)(5) raising the defense or its
inclusion in the answer will be barred and the court will proceed with the case.”
with paragraph 6 of General Order No. 2016-02 (Filing 4), the court finds that this
case should be removed from the pro se docket because Defendants effectively have
waived service of process and Plaintiff is not a prisoner.

      IT IS THEREFORE ORDERED that this case is removed from the pro se
docket. The Clerk of the Court shall randomly assign new judges to this case and
request a reassignment order from the Chief Judge.

      Dated this 27th day of January, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge




                                        2
